04/18/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                            Assigned on Briefs April 5, 2022

                TARENCE NELSON v. STATE OF TENNESSEE

                  Appeal from the Criminal Court for Shelby County
                       No. 10-02396       Chris Craft, Judge
                      ___________________________________

                           No. W2021-00896-CCA-R3-ECN
                        ___________________________________


After being convicted of two counts of first degree murder, Tarence Nelson, Petitioner,
sought a direct appeal and post-conviction relief. See State v. Tarence Nelson, No. W2011-
02222-CCA-R3-CD, 2013 WL 12185279, at *1 (Tenn. Crim. App. May 24, 2013), perm.
app. denied (Tenn. Oct. 16, 2013); Tarence Nelson v. State, No. W2017-02063-CCA-R3-
PC, at *1 (Tenn. Crim. App. Aug. 12, 2019), perm. app. denied (Tenn. Jan. 15, 2020).
Petitioner was not successful in either appeal. Petitioner sought relief via the writ of error
coram nobis while the post-conviction petition was pending. That petition was ultimately
dismissed. Petitioner filed another petition for writ of error coram nobis. It was summarily
dismissed on the basis that it was untimely. After a review, we affirm the judgment of the
criminal court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which ROBERT W.
WEDEMEYER and CAMILLE R. MCMULLEN, JJ., joined.

Tarence Nelson, Henning, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Richard D. Douglas, Senior
Assistant Attorney General; Amy P. Weirich, District Attorney General, for the appellee,
State of Tennessee.


                                         OPINION

       Petitioner was indicted for two counts of first degree murder for the shooting of the
victim and her unborn child. State v. Tarence Nelson, 2013 WL 12185279, at *1. After a
jury trial, Petitioner was convicted of both counts and sentenced to consecutive life
sentences. Id. The convictions were affirmed on direct appeal and the Tennessee Supreme
Court denied review. Id.

       In a timely petition for post-conviction relief, Petitioner argued that he received
ineffective assistance of counsel. Tarence Nelson v. State, 2019 WL 3777030, at *5. After
counsel was appointed, the post-conviction court held an evidentiary hearing. Id. The
post-conviction court denied relief and the Tennessee Supreme Court again declined to
review the case. Id.

        During the pendency of the post-conviction petition, Petitioner sought coram nobis
relief and filed a motion to reopen his petition for post-conviction relief. These matters
were stayed until the conclusion of the post-conviction proceedings. After this Court
denied post-conviction relief, the petition for writ of error coram nobis and the motion to
reopen the petition for post-conviction relief were dismissed in an order. Petitioner did not
seek an appeal.

        Instead, Petitioner filed a second petition for writ of error coram nobis on June 11,
      1
2020. In the petition, Petitioner asked to have two guns subpoenaed so that he could
attempt to secure a retrial of his case in the hopes that a new jury would believe his theory
of self-defense. The coram nobis court determined that the evidence of the guns was not
newly-discovered because Petitioner knew about the guns at the time of trial. Moreover,
the coram nobis court determined that the evidence would not have resulted in a different
judgment. Finally, the coram nobis court found that the petition was untimely and that
equitable tolling was not warranted because Petitioner could have presented these claims
in any number of previous pleadings, including the post-conviction, motion to reopen the
post-conviction, or first error coram nobis petition. Petitioner timely appealed.

                                               Analysis

       On appeal, Petitioner argues that the coram nobis court erred in dismissing the
petition for relief via the writ of error coram nobis. The State disagrees, arguing that the
petition was properly dismissed because it was untimely, equitable tolling was not justified,
and Petitioner was not entitled to relief.

     A petition for a writ of error coram nobis must be filed within one year after the
judgment becomes final. T.C.A. § 27-7-103. For the purposes of coram nobis relief, a

          1
          It appears that Petitioner also filed a petition for fingerprint analysis, though we have been
unable to locate this petition in the appellate record. In the order denying coram nobis relief, the
trial court appointed counsel on that petition. A later entry in the technical record indicates that
counsel’s motion to withdraw was granted and substitute counsel was filed.
                                                 -2-
judgment becomes final thirty days after the entry of the judgment in the trial court if no
post-trial motion is filed, or upon entry of an order disposing of a timely filed post-trial
motion. State v. Mixon, 983 S.W.2d 661, 670 (Tenn. 1999). It has been the “longstanding
rule that persons seeking relief under the writ must exercise due diligence in presenting the
claim.” Id. “Although the State bears the burden of raising the statute of limitations as an
affirmative defense, its failure to do so does not necessarily result in a waiver” so long as
“‘the opposing party is given fair notice of the defense and an opportunity to rebut it.’”
Wilson v. State, 367 S.W.3d 229, 234 (Tenn. 2012) (quoting Sands v. State, 903 S.W.2d
297, 299 (Tenn. 1995)).

        Despite the one-year statute of limitations, due process considerations may require
tolling the statute of limitations. Harris v. State, 301 S.W.3d 141, 145 (Tenn. 2010),
overruled by Nunley v. State, 552 S.W.3d 800 (Tenn. 2018)(citing Workman v. State, 41
S.W.3d 100, 103 (Tenn. 2001)). Our supreme court has held that, “before a state may
terminate a claim for failure to comply with procedural requirements, such as statutes of
limitations, due process requires that potential litigants be provided an opportunity for the
presentation of claims at a meaningful time and in a meaningful manner.” Workman, 41
S.W.3d at 102 (quoting Burford v. State, 845 S.W.2d 204, 208 (Tenn. 1992)). A court must
balance the State’s interest in preventing stale and groundless claims with the petitioner’s
interest in obtaining a hearing to present a later-arising ground for relief. Harris, 301
S.W.3d at 145 (citing Workman, 41 S.W.3d at 103). As a general rule, the claim at issue
must not have existed during the limitations period to trigger due process consideration.
Seals v. State, 23 S.W.3d 272, 278 (Tenn. 2000). Ignorance as to the existence of a claim
does not create a “later-arising” claim for due process purposes. See Brown v. State, 928
S.W.2d 453, 456 (Tenn. Crim. App. 1996); Passarella v. State, 891 S.W.2d 619, 635
(Tenn. Crim. App. 1994). Whether due process considerations require tolling of a statute
of limitations is a mixed question of law and fact, which we review de novo with no
presumption of correctness. Harris, 301 S.W.3d at 145.

        We agree with the State that Petitioner’s claim fails for the reasons espoused by the
coram nobis court. First, his petition for writ of error coram nobis is untimely in that it was
filed well beyond the expiration of the statute of limitations. Second, Petitioner knew about
the guns which were the basis of the petition for writ of error coram nobis at the time of
trial. As such, the evidence presented was not newly discovered evidence that would affect
the outcome of the trial. See T.C.A. § 40-26-105(b).

        Finally, Petitioner could have litigated this issue in any number of his prior appeals.
The writ of error coram nobis “is not a ‘catch-all’ remedy that enables convicted persons
to litigate and relitigate the propriety of their convictions ad infinitum.” Harris, 301
S.W.3d at 148 (Koch, J., concurring) (internal quotation and citation omitted). Petitioner
is not entitled to relief.
                                             -3-
                                      Conclusion

        The coram nobis court did not abuse its discretion in dismissing the petition for
relief. Accordingly, the judgment of the coram nobis court is affirmed.


                                                      ___________________________
                                                       TIMOTHY L. EASTER, JUDGE




                                          -4-